Citation Nr: 0001396	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-50 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to June 1970.  He died on July [redacted], 1995.  The appellant 
is his widow.  This appeal arises from an October 1995 rating 
decision of the Baltimore, Maryland, regional office (RO) 
which denied service connection for the cause of the 
veteran's death.  This matter was Remanded by the Board of 
Veterans' Appeals (Board) in July 1998 for the purpose of 
obtaining additional factual and medical evidence, and it has 
been returned to the Board for appellate review.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that a surviving spouse may 
be entitled, pursuant to 38 U.S.C.A. 
§ 1318, and 38 C.F.R. § 3.22, to receive dependency and 
indemnity compensation benefits as if the veteran's death 
were service connected by demonstrating that the deceased 
veteran would hypothetically have been entitled to receive 
100 percent disability compensation based on service-
connected disability at the time of death and for a period of 
10 consecutive years immediately prior to death, though he 
was for any reason (other than willful misconduct) not in 
receipt of that 100 percent compensation throughout that 10 
year period.  See Wingo v. West, 11 Vet. App. 307 (1998).  
This issue has not previously been considered by the RO and 
is not inextricably intertwined with the matter on appeal.  
Accordingly, the issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1995; according to 
the certificate of death, the immediate cause of death was a 
stab wound to the neck.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling and chronic lumbosacral 
strain, evaluated as 20 percent disabling.

3.  The appellant's claim that the veteran's death was 
related to his service-connected PTSD is not accompanied by 
any credible medical evidence.

4.  The appellant's claim of service connection for the cause 
of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The relevant facts are not in dispute and may be briefly 
summarized.  The death certificate indicates that the veteran 
died on July [redacted], 1995, from a stab wound to the neck.  
No other causes of death were listed.  The manner of death was 
determined to be homicide.  At the time of his death, service 
connection was in effect for PTSD, evaluated as 100 percent 
disabling and chronic lumbosacral strain, evaluated as 20 
percent disabling.  The veteran died at the scene of the 
crime.  An autopsy was performed.  However, the autopsy 
report is not of record.

As part of his claim for service connection for PTSD, the 
veteran was afforded a VA psychiatric examination in January 
1986.  He gave a history of three separate prison sentences 
between 1971 and 1985.  He said he was found guilty of rape 
in 1971.  However, he insisted that he was innocent of that 
charge.  Shortly after serving a four-year term on the rape 
charge, the veteran stated he was involved in a fight that 
resulted in an assault conviction and a parole violation.  He 
indicated he spent three years and eight months in jail.  He 
stated he "went crazy" after his release from prison and 
committed a bank robbery.  He said he was imprisoned for the 
bank robbery conviction from 1979 to May 1985.  On mental 
status examination, there were no findings pertaining to 
homicidal or suicidal ideation.  He did, however, express 
shame with regard to the criminal charges.  The diagnoses 
were PTSD and passive-dependent personality disorder.  The 
examiner opined that he was unable to determine to what 
extent the veteran's PTSD, as opposed to his personality 
disorder, was responsible for his social and industrial 
limitations.

Service connection for PTSD was granted in April 1986.  A 10 
percent disability evaluation was assigned.

The record shows that between 1986 and 1991 the veteran filed 
claims for increased evaluations of his service-connected 
disabilities.  The medical records and examination reports 
obtained in connection with those claims show that the 
veteran received ongoing treatment for his PTSD.  Of note, a 
report of a February 1988 VA psychiatric examination 
indicated that the veteran had not had any legal problems 
since his last release from prison.  He also denied 
experiencing depression and indicated that recent therapy had 
helped to save his marriage.  However, at a January 1989 VA 
examination, the veteran was observed to be complaining of 
flashbacks, nightmares, and episodes of severe depression.  
He denied being suicidal.  There was no evidence of psychotic 
thinking.  On VA examination in April 1991, the veteran 
showed a blunted affect as well as marked depression.  He was 
constantly preoccupied with thoughts of suicide and said he 
frequently felt he would like to kill the people who he 
believed had persecuted him.  He stated he was afraid to 
leave his home.  His association was loose and the examiner 
speculated as to whether he could be psychotic.  The veteran 
had a paranoid trend to his thinking that had not been 
previously described.  He had completely socially isolated 
himself to the point where he was industrially incapacitated.  
His PTSD with passive dependent personality disorder was 
described as very severe.  

Based on the findings of the aforementioned medical records 
and examination reports, the 10 percent disability rating 
assigned to PTSD was increased to 30 percent, effective in 
February 1988.  The 30 percent disability evaluation for PTSD 
was increased to 100 percent, effective in April 1991.

In a letter dated in May 1993, the veteran's treating 
psychiatrist reported that the veteran continued to 
experience depressive and psychotic symptoms despite years of 
treatment.  The physician recommended that the veteran be 
assigned a permanent total schedular disability rating.

The veteran was afforded another VA psychiatric examination 
in June 1993.  He said he continued to experience frequent 
nightmares and flashbacks pertaining to his wartime 
stressors.  He reported being obsessed with thoughts of death 
and hopelessness about the future.  He endorsed hyper-
vigilance, an exaggerated startle response, irritability, and 
an inability to be around anyone except his wife.  The 
impression was severe PTSD.


The appellant filed a claim for service connection for the 
cause of the veteran's death in August 1995.  Therein, she 
maintained that the strong medications, which he took to 
treat his PTSD, had prevented him from avoiding the 
confrontation that resulted in his death.  She said she had 
been told by the homicide detective that the veteran had 
tried to separate two people from fighting, and that, in 
doing so, got involved in the altercation that eventually led 
to his being stabbed to death.  The appellant asserted the 
veteran was not prone to running the streets, and that his 
medications usually prevented him from doing such.  She 
stated PTSD had virtually incapacitated the veteran.

A police report dated in July 1995 indicated that the veteran 
had been found unconscious with a stab wound at approximately 
four in the morning.  He was pronounced dead at the scene of 
the crime.  A supplementary report was noted to contain 
additional details including witness statements.

Service connection for the cause of the veteran's death was 
denied in October 1995.  The cause of the veteran's death was 
observed to have been a stab wound to the neck.  The RO 
determined there was no evidence showing that the veteran's 
death was related to his service-connected PTSD.

The appellant was afforded a personal hearing before a RO 
hearing officer in April 1997.  She stated that the veteran 
had been acting very strange the two months prior to his 
death.  She said his psychiatric symptoms had become more 
severe during this period.  She recalled that the veteran had 
told a friend that he believed that he didn't have much more 
time to live.  Lay statements from J.C. and C.A. reflecting 
similar thoughts were submitted at that time.  The appellant 
said she was told by a homicide detective that the veteran 
had been killed in an altercation that he had initially tried 
to prevent.  She could not understand what the veteran was 
doing in the "worse part of Baltimore" at four o'clock in 
the morning.  She maintained the veteran usually avoided any 
type of conflict.  She opined that the veteran's PTSD had him 
so "out of it" or depressed that he sought to place himself 
in a life-threatening situation.  In other words, rather than 
committing suicide in a conventional manner, he intentionally 
placed himself in harms way.  The appellant testified, 
however, that the veteran's treating physician was unwilling 
to express an opinion that would corroborate this allegation.  
Her representative asked that the VA inform her of what was 
necessary to present a well grounded claim for service 
connection for the cause of the veteran's death.  He also 
requested the RO to obtain any additional investigative 
reports pertaining to the homicide.

Medical records from the Baltimore VAMC dated from August 
1991 to August 1993 show that the veteran received 
evaluations and treatment for PTSD.  In February 1993, the 
veteran was admitted due to a recent history of suicide 
attempts.  He said he had been found by his wife in the 
kitchen where he had tried to commit suicide by turning on 
the gas and sticking his head in the oven.  He reported he 
had tried to kill himself a week earlier by jumping in front 
of a bus.  He endorsed auditory hallucinations.  The veteran 
said the voices he heard told him to kill himself and others.  
He was discharged in March 1993.  The discharge diagnoses 
were depression with suicidal ideation, PTSD, and rule out 
personality disorder.  Subsequent treatment records revealed 
that his condition underwent some improvement.

In letters dated in May and June 1997, the RO requested the 
supplemental reports from the police that were referenced in 
the July 1995 police report.  The police responded in October 
1997 that the supplemental reports would not be forwarded 
because they contained witness information that had not been 
released.

The matter was Remanded by the Board in July 1998.  The Board 
requested that the appellant be apprised of the need to 
submit an objective medical opinion that would link the 
veteran's service-connected PTSD to his death by homicide.  
The RO was also asked to contact the appropriate police 
department and obtain all supplementary reports pertaining to 
the veteran's homicide.  If the appellant was found to have 
submitted a well-grounded claim for service connection for 
the cause of the veteran's death, the Board indicated that a 
VA psychiatrist should be asked to render an opinion on the 
likelihood that the veteran's service-connected PTSD had any 
causal effect on his death by homicide.

In a letter dated in August 1998, the RO asked the appellant 
to provide an objective medical opinion that linked the 
veteran's service-connected PTSD to his death by homicide.  
She was also requested to submit any additional police 
reports or autopsy reports that she could obtain.  She was 
advised that her failure to submit this evidence could have 
an adverse affect on her claim.  To date, the appellant has 
not responded to this inquiry.

Medical records from the Baltimore VAMC dated from July 1993 
to March 1995 were associated with the claims folder.  Those 
records show that the veteran received routine treatment for 
his service-connected psychiatric condition.  A January 1995 
treatment note indicated that the veteran continued to "feel 
better" on Thorazine.  While his hallucinations continued, 
he reported he had prolonged periods when he experienced no 
hallucinations.  He denied having any command hallucinations.  
Similar findings were reported in March 1995.  At that time, 
the veteran appeared bright and euthymic.

The RO contacted a detective with the Baltimore police 
department in December 1998.  The detective stated that the 
veteran's case was still an ongoing homicide investigation 
and no further information could be provided.  He said he 
would be willing to discuss the case in person, but that he 
could not divulge any additional information pertaining to 
the investigation.  The RO declined the detective's offer to 
meet in person.


Service connection for the cause of the veteran's death was 
denied in February 1999.  The RO found no evidence had been 
presented that showed that the veteran's death by homicide 
was due to his service-connected PTSD.  The claim was held to 
be not well grounded.  A supplemental statement of the case 
was mailed to appellant that same month.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c) (1999).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the appellant has presented 
evidence of a well-grounded claim.  If she has not presented 
a well-grounded claim, her appeal must fail, because the 
Board has no jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The Court has held that 
evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Murphy, 1 Vet. App. at 81.  A claimant would not 
meet this burden merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.


A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Regarding claims for 
service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40 (1996).

In the instant case, the veteran's certificate of death 
indicates that he died from a stab wound to the neck.  The 
death was ruled a homicide.  The appellant has argued that 
the veteran's service-connected psychiatric disorder made him 
despondent and suicidal.  Rather than taking his life 
directly, she contends the veteran intentionally sought out a 
dangerous situation that would lead to his death.  
Alternatively, she asserts the veteran's nervous condition, 
and/or the medications used to treat his PTSD, caused a state 
of confusion that prevented him from removing himself from an 
event that he would have otherwise avoided.  In other words, 
the appellant maintains that the veteran's service-connected 
psychiatric disability caused or contributed substantially or 
materially to cause his death by homicide.  

To that end, the appellant has submitted no credible medical 
evidence to support her contentions.  She has not offered any 
medical opinion that attributes the veteran's death by 
homicide to the presence of a psychiatric disability or 
manifestations of the disability, including the effects of 
prescribed medications used to treat the condition.  Further, 
she has not presented any evidence that supports her 
allegation that the veteran's homicide was a means by which 
he was able to commit suicide and therefore related to his 
service-connected psychiatric disability.  The appellant's 
opinion that the veteran's death was causally related to his 
service-connected PTSD does not meet this standard.  As noted 
in Espiritu, lay persons are not competent to offer medical 
opinions.  The appellant is not shown to be a health care 
professional, and the opinion she offered is beyond her 
competence to make.  

Finally, the Board wishes to express its deepest sympathy for 
the appellant's tragic loss of her husband, and also its 
appreciation of her obvious sincerity in pursuing this claim.  
However, the Board must decide cases based upon the facts and 
the law currently in effect, and not upon sympathy or good 
will.  The Board has considered the doctrine of giving the 
benefit of the doubt to the appellant under 38 U.S.C.A. 
§ 5107 and 38 C.F.R. § 3.102, but the Board does not find the 
evidence is of such approximate balance as to warrant its 
application.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

